*451The opinion of the court was delivered by
Miller, J.
There is an appeal under Art. 81 of the Oonstitution from the judgment of the justice’s court of the Alexandria ward, parish of Rapides, in favor of the town of Alexandria, against the defendant for the amount of the license tax as an attorney at law.
The defence is, there is no authority to exact the tax.
The charter of the town, granted in 1868, conferred no power to impose taxes on occupations. Deriving their existence from their charter, municipal corporations can exert the taxing power only to the extent authorized by the Legislature. Dillon on Municipal Corporations, Vol. 2, Secs. 740, 763; Mayor vs. Roth, 29 An. 261; Board of Trustees vs. Migues, 32 An. 923. The Legislature, however, in the revenue acts of 1886 and 1890, has manifested its appreciation that all parochial and municipal corporations should possess the power to impose license taxes. These acts declare that all municipal or parochial corporations shall have the right to impose a fair and equitable license tax on any business, occupation, or profession herein provided for; provided, that license shall be graded. See Act No. 101 of 1886, See. 13; Act No. 150 of 1890, Sec. 14. These acts provide for license taxes on attorneys. In pursuance of this authority, the plaintiff, by ordinance, imposed such licenses and under that ordinance the defendant is sued.
In our opinion'it was competent for the Legislature by a general statute to enlarge the taxing powers of parochial and municipal corporations. 1 Dillon Municipal Corporations. If in the legislative wisdom such increase of the corporate powers was beneficial, it is not easy to appreciate any objection to a general law, i. e., applicable to all municipal or parochial corporations, declaratory of the legislative purpose. The defendant contends, on the contrary, that the charter of Alexandria should have been amended under the Act No. 110 of 1880, providing for amendments to charters of towns or cities, and it is urged, it was only by such amendment, the power to tax occupations could haye been conferred on plaintiff. While under the act of 1880 the town might have obtained the necessary amendment conferring the power to exact licenses, still the competency of the Legislature by general act to deal with the subject is, in our view, undoubted. Again, the defendant urges that the charter of Alexandria being special legislation is not to be deemed affected by provisions applicable to towns generally, contained in the Revenue *452Acts of 1886 and 1890. But the express purpose of the provisions of the revenue acts under consideration was to supplement with the right to tax occupations the powers of all parochial and municipal corporations not clothed with that right by their charters. The charter of Alexandria not conferring any taxing power in respect to occupations was clearly within the scope of the provisions in the revenue acts.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed at the costs of the appellant.